DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-12, 21, and 22 in the reply filed on 10 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 12, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the transfer rail" in line 3.  There is insufficient antecedent basis for this limitation in the claim. As claim 4 depends directly from claim 3, it is rejected for the same reason.
In claim 3, line 4, is “at least one fixed rail” the same as or different from “at least one fixed rail” as established in claim 1, line 4? As claim 4 depends directly from claim 3, it is rejected for the same reason. For the purposes of examination, the Examiner will be treating them as the same.
Claim 12 recites the limitation "the transfer rail" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the transfer rail" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the transfer rail" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter (US 2013/0146422; listed in the IDS filed 12 June 2020).

an accumulating conveyor (accumulating mold conveyor 20 including first transport conveyor 22 and second transfer conveyor 24, see Fig. 1; [0030]) including at least one transfer rail movable with respect to at least one fixed rail (central transfer rail 52 is moveable and disposed between the two fixed outboard rails 46 and 48, see Fig. 1; [0032]); and
a device for moving the sand mold onto and/or off of the accumulating conveyor in a direction lateral to a conveying direction of the accumulating conveyor (pusher mechanism 94 moves molds in a direction lateral to conveying direction 104, see Figs. 1-2; [0041]-[0047]); also see embodiment of Fig. 3 which shows pusher mechanism 174 pushing sand molds 170 onto rotary mold handling table 118 lateral to directions indicated by arrows 172) and/or at different vertical heights.

Regarding claim 2, Hunter teaches wherein the device comprises a pusher that travels in the direction lateral to the conveying direction (pusher mechanism 94 moves molds in a direction lateral to conveying direction 104, see Figs. 1-2; [0041]-[0047]; also see embodiment of Fig. 3 which shows pusher mechanism 174 pushing sand molds 170 onto rotary mold handling table 118 lateral to directions indicated by arrows 172).

Regarding claim 5, Hunter teaches a transfer station at an end of the accumulating conveyor (second junction resting station 90, see Fig. 1; [0041]), and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2013/0146422; listed in the IDS filed 12 June 2020).
Regarding claim 6, Hunter teaches wherein the transfer station comprises a pusher (pusher mechanism 94 moves molds in a direction lateral to conveying direction 104, see Figs. 1-2; [0041]-[0047]) of the device for moving the sand mold (see rejection for claim 1) but is silent to wherein the transfer station comprises a mold lift that moves vertically in a direction perpendicular to the conveying direction, wherein the mold lift raises the sand mold to a pusher of the device for the moving the sand mold.
However, Hunter teaches a transfer device (transfer device 200, see Fig. 4; [0052]) which comprises a mold lift (elevator changer 220, see Figs. 4 and 5; [0052]) that moves vertically in a direction perpendicular to the conveying direction (can move perpendicular to the conveying direction between first position 222 and second position 224, see Fig. 4; [0052]) for placement in stream between, for example, a sand mold forming station and an accumulating conveyor (see [0052]). Furthermore, Hunter 
In view of Hunter’s teachings, it would have been obvious to one of ordinary skill in the art to modify the transfer station of Hunter to include a mold lift that moves vertically in a direction perpendicular to the conveying direction, wherein the mold lift raises the sand mold to a pusher of the device for the moving the sand mold, as taught by Hunter, because it would allow for moving sand molds from a first position to a second position which is at a different vertical height. Though Hunter is silent to specifically teaching that the mold lift raises the sand mold to a pusher of the device for the moving the sand mold, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to do so in order to push the sand molds onto different destinations at different vertical heights.
Regarding the functional language (e.g., wherein the mold lift raises the sand mold to a pusher of the device for the moving the sand mold), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Regarding claim 7, Hunter is silent to wherein the mold lift comprises a cross-shape or X-shape lift platform with two extensions that extend between pairs of four comer pads of an accumulating conveyor end. However, absent persuasive evidence to the contrary, the particular shape of the mold lift would have been a design choice which one of ordinary skill in the art would have found to be obvious at the time the invention was filed. See MPEP §2144.04(IV)(B).

Allowable Subject Matter
Claims 3, 4, 12, 21, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:
the adjustment mechanism configured to adjust a horizontal alignment of the transfer rail with respect to at least one fixed rail.

Claims 4 and 21: Depend either directly or indirectly from claim 3.

Claim 8: The prior art, either taken alone or in combination, fails to teach:
wherein the mold lift comprises a lift platform adapted to lower below the at least one fixed rail to allow the transfer rail to move the sand mold into position over the lift platform.

Claim 9: The prior art, either taken alone or in combination, fails to teach:
wherein the mold lift platform is configured to raise the sand mold off the at least one fixed rail into a position adjacent the pusher.

Claims 10-12 and 22: Depend either directly or indirectly from claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


25 February 2021

/KEVIN P KERNS/Primary Examiner, Art Unit 1735